Name: Commission Regulation (EEC) No 920/89 of 10 April 1989 laying down quality standards for carrots, citrus fruit and dessert apples and pears and amending Commission Regulation No 58
 Type: Regulation
 Subject Matter: marketing;  plant product;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31989R0920Commission Regulation (EEC) No 920/89 of 10 April 1989 laying down quality standards for carrots, citrus fruit and dessert apples and pears and amending Commission Regulation No 58 Official Journal L 097 , 11/04/1989 P. 0019 - 0039 Finnish special edition: Chapter 3 Volume 28 P. 0240 Swedish special edition: Chapter 3 Volume 28 P. 0240 *****COMMISSION REGULATION (EEC) No 920/89 of 10 April 1989 laying down quality standards for carrots, citrus fruit and dessert apples and pears and amending Commission Regulation No 58 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 1035/72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 789/89 (2), and in particular Article 2 (3) thereof, Whereas Annex I/5 to Commission Regulation No 58 (3), as last amended by Regulation (EEC) No 1730/87 (4), lays down common quality standards for carrots; Whereas Regulation (EEC) No 379/71 of the Commission (5) lays down quality standards for citrus fruit; Whereas Regulation (EEC) No 1641/71 (6) of the Commission as last amended by Regulation (EEC) No 1653/87 (7), lays down quality standards for dessert apples and pears; Whereas a change has occurred in the production and marketing of these products, in particular as regards the wholesale and consumer market requirements; whereas quality standards must accordingly be amended to take account of those new requirements; Whereas the standards are applicable at all stages of marketing; whereas carriage over a great distance, storage for a certain length of time or the various handling operations to which the products are subjected may bring about deterioration due to the biological development of the products or their tendency to perish; whereas account should be taken of such deterioration when applying the standards at the marketing stages which follow dispatch; whereas, as products in the 'Extras' class have to be particularly carefully sorted and packaged, only lack of freshness and turgescence is to be taken into account in their case; Whereas, for the sake of clarity and reliability as to legal requirements and for the convenience of the parties concerned, when new amendments are made to the regulations on the subject, they should be consolidated in a single text; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The quality standards for: - carrots falling within CN code ex 0706 10 00, - citrus fruit falling within by CN codes ex 0805 10, ex 0805 20, ex 0805 30 and - dessert apples and pears falling within CN codes ex 0808 10 and ex 0808 20 shall be as set out in Annexes I, II and III. Those standards shall apply at all stages of marketing under the conditions laid down in Regulation (EEC) No 1035/72. However, at stages following dispatch, the products may show in relation to the provisions of the standards: - a slight lack of freshness and turgescence, - for products graded in classes other than the 'Extra' class, slight deteriorations due to their development and their tendency to perish. Article 2 Regulation No 58 is hereby amended as follows: - the line 'ex 07.01 G II Carrots' in the table in Article 1 is deleted, - Annex I/5 is deleted. Article 3 Regulations (EEC) No 379/71 and (EEC) No 1641/71 are hereby repealed. Article 4 This Regulation shall enter into force on 1 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 85, 30. 3. 1989, p. 3. (3) OJ No 56, 7. 7. 1962, p. 1606/62. (4) OJ No L 163, 23. 6. 1987, p. 25. (5) OJ No L 45, 24. 2. 1971, p. 1. (6) OJ No L 172, 31. 7. 1971, p. 1. (7) OJ No L 153, 13. 6. 1987, p. 34. ANNEX I QUALITY STANDARD FOR CARROTS I. DEFINITION OF PRODUCE This standard applies to carrots of the varieties (cultivars) grown from Daucus carota L., to be supplied fresh to the consumer, carrots for industrial processing being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements for carrots after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the carrots must be: - sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded, - clean, that is to say: - practically free from visible foreign matter if they are washed, - practically free from excess dirt and impurities if they are not washed, - not woody, - firm, - practically free from pests, - practically free from damage caused by pests, - not running to seed, - not forked, free from secondary roots, - free of abnormal external moisture, i. e. sufficiently dried after washing, - free of any foreign smell and/or taste. The development and condition of the carrots must be such as to enable them: - to withstand transport and handling, and - to arrive in satisfactory condition at the place of destination. B. Classification The carrots are classified into the three classes defined below: (i) 'Extra' class Carrots in this class must be of superior quality and washed. The roots must be: - intact, - smooth, - of fresh appearance, - regular in shape, - free from fissures, - free from bruises and cracks, - free from damage caused by frost. They must have the characteristics typical of the variety. Green or violet/purple tops are not allowed. (ii) Class I Carrots in this class must be of good quality. The roots must: - be intact, - be of fresh appearance, - possess the characteristics typical of the variety. They may, however, show the following slight defects, provided these do not impair the general appearance, quality, conservation or presentation of the product: - slight defects in shape, - slight defects in colouring, - slight healed cracks, - slight cracks or fissures due to handling or washing. Green or violet/purple tops up to 1,0 cm long for carrots not exceeding 8 cm in length, and up to 2,0 cm for other carrots, are allowed. (iii) Class II This class includes carrots which do not qualify for inclusion in the higher classes, but satisfy the minimum requirements specified above. However, they may show: - defects in shape and in colouring, - healed cracks not reaching the heart, - cracks or fissures due to handling or washing. Not more than 25 % by weight of broken carrots may be allowed. Green or violet/purple tops up to 2,0 cm long for carrots not exceeding 8 cm in length, and up to 3,0 cm for other carrots, are allowed. III. PROVISIONS CONCERNING SIZING Sizing is determined by the maximum diameter or the weight of the carrot without foliage. (i) Early carrots (1) and small root varieties Roots must not be less than 10 mm when sizing is by diameter and not less than 8 g when sizing is by weight. Roots must not be more than 40 mm when sizing is by diameter and not more than 150 g when sizing is by weight. (ii) Main-crop carrots and large root varieties Roots must not be less than 20 mm when sizing is by diameter and not less than 50 g when sizing is by weight. Roots classified in the 'Extras' class must not be more than 45 mm when sizing is by diameter and not more than 200 g when sizing is by weight, and the difference in diameter or in weight between the smallest and the largest root in any one package must not be more than 20 mm or 150 g. For roots classified in class I, the difference in diameter or weight between the smallest and the largest root in any one package must not be more than 30 mm or 200 g. For roots classified in class II, the roots need only satisfy the minimum sizing requirements. IV. PROVISIONS CONCERNING TOLERANCES The following tolerances in respect of quality and size are allowed for produce not satisfying the requirements for the class indicated in each package or, in the case of carrots dispatched in bulk, each consignment. A. Quality tolerances (i) 'Extra' class - 5 % by weight of roots not satisfying the requirements for the class, but meeting those for class I or, exceptionally, coming within the tolerances for that class, - 5 % by weight of roots having a slight trace of green or violet/purple colouring at the top. (ii) Class I - 10 % by weight of roots not satisfying the requirements for the class but meeting those for class II or, exceptionally, coming within the tolerances for that class. However, that tolerance does not cover broken carrots and/or roots that have lost their tips, - 10 % by weight of broken carrots and/or roots that have lost their tips. (iii) Class II 10 % by weight of roots satisfying neither the requirements for the class nor the minimum requirements with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption. B. Size tolerances 10 % by weight of carrots not conforming to the sizing requirments. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package or, in the case of carrots dispatched in bulk, each consignment, must be uniform and contain only carrots of the same origin, variety, quality and size (if the produce has to be sized). The visible part of the contents of each package or lot must be representative of the entire contents. B. Presentation Carrots may be presented in one of the following two ways: 1. Bunched carrots The roots must be presented with their foliage, which must be fresh, green and sound. The bunches in each package should be practically uniform in weight and arranged evenly in one or more layers. 2. Topped carrots The foliage must be evened off or cut off at the top of the carrot without damaging the root. The roots may be: - put up in small packages, - arranged in several layers or jumble packed, - dispatched in bulk (loaded direct into a transport vehicle or compartment thereof) for class II. C. Packaging The carrots must be packed in such a way as to protect the produce properly. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials and particularly of paper or stamps bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue. The packages or consignments, in the case of carrots dispatched in bulk, must be free from all foreign matter. IV. PROVISIONS CONCERNING MARKING 1. For carrots presented in packages, each package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside: A. Identification 1.2 // Packer and/or dispatcher // name and address or officially issued or accepted code mark B. Nature of produce 1.2 // - 'bunched carrots' or 'carrots' - 'early carrots' or 'main-crop carrots' - name of the variety for the 'Extras' class. // if the contents are not visible from the outside C. Origin of produce Country of origin and, optionally, district where grown or national, regional or local place name. D. Commercial specifications - class, - if sized, size expressed by minimum and maximum diameters or weight per carrot, - number of bunches for carrots presented in bunches. E. Official control mark (optional) 2. For carrots transported in bulk (loaded directly into a vehicle or vehicle compartment), the above particulars must appear on a document accompanying the goods or on a notice placed in a visible position inside the vehicle. (1) Roots in which growth has not been arrested. ANNEX II QUALITY STANDARD FOR CITRUS FRUIT I. DEFINITION OF PRODUCE This standard applies to the following fruit, classified as 'citrus fruit', to be supplied fresh to the consumer, citrus fruit for industrial processing being excluded: - lemons: fruit of varieties (cultivars) derived from the species Citrus limonia (L.) Burmf. - mandarins, tangerines, satsumas, clementines, wilkings and other fruit of varieties (cultivars) derived from the species Citrus reticulata (Blanco) or hybrids of that species, - oranges: fruit of varieties (cultivars) derived from the species Citrus sinensis (Osbeck). II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements for citrus fruit after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the citrus fruit must be: - intact, - sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded, - free from damage and/or external deterioration caused by frost, - clean, practically free of any visible foreign matter, - free of abnormal external moisture, - free of any foreign taste and/or smell (1). The citrus fruit must have been carefully picked and have reached an appropriate degree of development and ripeness in accordance with criteria proper to the variety and to the district in which they are grown. The state of ripeness must be such as to allow the fruit: - to withstand transport and handling, and - to arrive in satisfactory condition at the place of destination. Furthermore, the degree of colouring shall be such that, following development, the citrus fruit reach their normal variety colour (subject to special conditions applicable to each class) at their destination point, account being taken of the time of picking, the growing area and the duration of transport. Citrus fruit meeting this ripeness requirement may be 'de-greened'. This treatment is permitted only if the other natural organoleptic characteristics are not modified. It shall be carried out in the manner prescribed by the administrative authorities in each Member State and under their supervision. The citrus fruit must be free from signs of internal shrivelling caused by frost and from bruising or extensive healed-over cuts. B. Minimum juice content and colouring (Minimum content in comparison with the total weight of the fruit - extraction by means of a hand press.) (i) LEMONS - minimum juice content: - Verdelli and primofiore lemons: 20 % - Other lemons: 25 % - colouring: Colouring must be normal for the varietal type. Lemons with a light green colour are allowed if they meet with the minimum requirements as to juice content, account being taken of the time of picking and of the growing district. Verdelli lemons may be green but not dark green. (ii) CLEMENTINES, ELLENDALES, MONREALES AND SATSUMAS - minimum juice content: - monreales and satsumas: 33 % - clementines and ellendales: 40 % - colouring: Colouring must be normal for the varietal type on at least one-third of the surface of the fruit. (iii) WILKINGS, TANGERINES, OTHER MANDARINS AND THEIR HYBRIDS - minimum juice content: 33 % - colouring: Colouring must be normal for the varietal type on at least two-thirds of the surface of the fruit. (iv) ORANGES - minimum juice content: - Thomson navels and Tarocco: 30 % - Washington navels: 33 % - other varieties: 35 % - colouring: Colouring must by typical of the variety; however, a tolerance of light green colour is allowed, provided it does not exceed one-fifth of the total surface of the fruit, account being taken of the time of picking and of the growing district. C. Classification Citrus fruit is classified into four classes defined below. (i) Extra class Citrus fruit in this class must be of superior quality. In shape, external appearance, development and colouring they must be typical of the variety. They must be free from defects, except slight superificial blemishes which must not impair the quality, or the general appearance of the fruit, or the presentation of the package. (ii) Class I Citrus fruit in this class must be of good quality. They must display the characteristics typical of the variety or type, having regard to the time of packing and to the district in which they are grown. The following defects, however, are allowed, provided they do not impair the general appearance or keeping quality of fruit of a given consignment: - slight defect in shape, - slight defect in colouring, - slight skin defects inherent in the formation of fruit, such as silver scurfs, russets, etc., - slight healed defects due to mechanical causes, such as rubbing, damage due to hail, knocks, etc. (iii) Class II This class includes citrus fruit which, as a whole, do not quality for inclusion in the higher classes but satisfy the minimum requirements specified above. Defects in shape, development and colour are allowed if they do not seriously harm the general appearance, or the keeping qualities of fruit of a given consignment: - defect in shape, - defect in colouring, - rough skin, - superficial healed skin alterations, - slight and partial detachment of the pericarp for oranges (detachement being normal for mandarins, clementines, satsumas, wilkings and tangerines). (iv) Class III (1) This class includes citrus fruit which do not qualify for inclusion in the higher classes but satisfy the requirements for class II. However they may have lost their buttons. III. PROVISIONS CONCERNING SIZING Sizing is determined by the maximum diameter of the equatorial section. A. Minimum size Fruits of less than the following minimum dimensions are excluded: 1.2 // - lemons: // 45 mm for 'Extra', class I and class II // // 42 mm for class III // - oranges: // 53 mm // - satumas, tangerines, wilkings, other mandarins and their hybrids: // 45 mm // - clementines and monreales: // 35 mm B. Size scales The scales of sizes are as follows: 1,2.3,4.5,6 // // // // Oranges // Lemons // Clementines and monreales, satsumas, tangerines, wilkings and other mandarins, and their hybrids (2) // // // 1.2.3.4.5.6 // Size // Diameter in mm // Size // Diameter in mm // Size // Diameter in mm // // // // // // // 0 1 2 3 4 5 6 7 8 9 10 11 12 13 // 100 and above (1) 87 - 100 84 - 96 81 - 92 77 - 88 73 - 84 70 - 80 67 - 76 64 - 73 62 - 70 60 - 68 58 - 66 56 - 63 53 - 60 // 0 1 2 3 4 5 6 7 8 // 83 and above (1) 72 - 83 68 - 78 63 - 72 58 - 67 53 - 62 48 - 57 45 - 52 42 - 49 (1) // 1 2 3 4 5 6 (3) 7 (3) 8 9 10 // 63 and above 58 - 69 54 - 64 50 - 60 46 - 56 43 - 52 41 - 48 39 - 46 37 - 44 35 - 42 // // // // // // (1) Only for Class III. (2) For satsumas, tangerines, wilkings, other mandarins and hybrids, of more than 63 mm in diameter, the classification is as follows: 1.2 // No 1 - X No 1 - XX No 1 - XXX // 63 - 74 67 - 78 78 and above. (3) For satsumas, tangerines, wilkings, other mandarins and their hybrids, the minimum is 45 mm. C. Uniformity in sizing Uniform sizing is required as follows: (i) For fruit arranged in regular layers, the difference between the smallest and the largest fruit in the same package must not exceed the following maxima: - ORANGES sizes 0 to 2: 11 mm sizes 3 to 6: 9 mm sizes 7 to 13: 7 mm - CLEMENTINES AND MONREALES, SATSUMAS, TANGERINGES, WILKINGS, OTHER MANDARINS AND THEIR HYBRIDS sizes 1 to 4: 9 mm sizes 5 to 6: 8 mm sizes 7 to 10: 7 mm - LEMONS all sizes: 7 mm (ii) For all fruit not arranged in layers, however presented, the difference between the smallest and the largest fruit in the same package must not exceed the range of the appropriate size grade in the size scale. For lemons, each producer Member State may apply, in respect of its own production and taking account of requirements on the market of destination, the criteria for uniformity laid down for fruit arranged in regular layers. (iii) For fruit in bulk in a transport vehicle or transport vehicle compartment: - either all the fruit must comply with the minimum size requirements, - or the maximum size difference must not exceed the range obtained by grouping three consecutive sizes in the size scale. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed, in each package or each bulk consignment, for citrus fruit not meeting the requirements for its class.A. Quality tolerances (i) 'Extra' class 5 % by number or weight of citrus fruit not satisfying the requirements for the class, but conforming to those of class I or, exceptionally, coming within the tolerances for that class, and not more than 5 % by number or weight of fruit having lost their buttons. (ii) Class I 10 % by number or weight of citrus fruit not satisfying the requirements for the class, but conforming to those of class II or, exceptionally, coming within the tolerances for that class, and not more than 20 % by number or weight of fruit having lost their buttons. (iii) Class II 10 % by number or weight of citrus fruit not satisfying the requirements for the class nor the minimum requirements, of which not more than 5 % of fruit showing slight superficial unhealed and not moist cuts (excluding any trace of decay, showing pronounced or any other deterioration rendering it unfit for consumption) or soft and shrivelled fruit, and not more than 35 % by number or weight of fruit having lost their buttons. (iv) Class III 15 % by number or weight of citrus fruit not satisfying the requirements for the class nor the minimum requirements excluding fruit affected by rotting, showing pronounced or any other deterioration rendering it unfit for consumption. Furthermore, in classes 'Extra', I and II, fruit which have been de-greened may have lost their buttons, subject to an endorsement to that effect on the documents accompanying the goods. B. Size tolerances For all classes, however presented, a maximum tolerance of 10 % by number or weight of citrus fruit corresponding to the size immediately below or above the size (or sizes, in the case of the combination of three sizes) mentioned on the package or the transport documents is allowed. Where citrus fruit are in bulk in a transport vehicle or transport vehicle compartment, with no requirements other than the minimum size, the tolerance of 10 % can apply only to fruit, the diameter of which is not smaller than the following minima: 1.2 // - lemons: // 43 mm for class II // // 40 mm for class III // - oranges: // 50 mm // - satsumas, tangerines, wilkings, other mandarins and their hybrids: // 43 mm // - clementines and monreales: // 34 mm (1) This provision does not preclude a smell which might be caused by a preserving agent used in accordance with Community provisions. (1) Additional class as provided for in Article 2 (1) of Regulation No 1035/72/EEC. The application of this quality class or some of its requirements shall be subject to a Decision to be taken under Article 4 (1) of the same Regulation. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity Each package of bulk consignment must contain citrus fruit of the same variety, quality, origin size (where required), and practically the same degree of development and ripeness. In addition, for the 'Extra' class, uniformity in colouring is required. For citrus fruit in class III, uniformity of development and ripeness is not required. The visible part of the contents of each package or consignment must be representative of the entire contents. B. Presentation Citrus fruit must be presented as follows: (a) arranged in regular layers, in accordance with the size scales, in closed or open packages. This presentation is compulsory for the 'Extra' class and optional for classes I, II and III; (b) not arranged in layers, in closed or open packages, in accordance with the size scales. In bulk in a transport vehicle or transport vehicle compartment, with a maximum difference between fruit not exceeding the range obtained by grouping three consecutive sizes in the size scales. These types of presentation are only allowed for classes I, II and III. (c) in bulk in a transport vehicle or transport vehicle compartment, with no requirement other than that of minimum size. This system of presentation is allowed only for classes II and III. (d) in individual packages for direct sale to the consumer of a weight less than 5 kg: (i) when the individual packages are made up by number of fruit, the size scales are compulsory for all classes; (ii) when the individual packages are made up by weight of fruit, the size scales are not compulsory, with a maximum difference between fruit not exceeding the range obtained by grouping three consecutive sizes in the size scales. This type of presentation is only allowed for classes 'Extra', I and II. If the fruit are wrapped, thin, dry new and odourless (1) paper must be used. The use of any substance tending to modify the natural characteristics of the citrus fruit, especially its taste or smell (1), is prohibited. C. Packaging The citrus fruit must be packed in such a way as to ensure that they are suitably protected. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials and particularly of paper or stamps bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue. The package or bulk consignment must be free from any foreign matter; however, a presentation where a short, not woody, twig with some green leaves adheres to the fruit is allowed. VI. PROVISIONS CONCERNING MARKING 1. For citrus fruit presented in packages, each package must bear in letters grouped on the same side, the following particulars, legibly and indelibly marked and visible from the outside: A. Identification 1.2 // Packer and/or dispatcher // name and address or officially issued or accepted code mark B. Nature of produce Name of species if the produce is not visible from the outside; for clementines, mandarins, tangerines, satsumas and other small fruit, the name of the species is compulsory in any case; name of the variety in the case of oranges; name of the type: - for lemons: possibly the indications 'verdelli' and 'primofiore' - for clementines: - clementines, pipless - clementines (1 to 10 pips) - where applicable, monrÃ ©al clementines or clementines with pips (more than 10 pips). C. Origin of produce Country of origin and optionally district of origin, or national, regional or local place name. D. Commercial specifications (i) class; (ii) size to be indicated, however the fruit are presented, in accordance with the size scale, the reference number on the scale to be shown and also the number of fruit if arranged in layers; (iii) where appropriate, mention that a preservative has been used in accordance with Community provisions; (iv) de-greening: in the case where it appears that, because of the use of a 'de-greening' process, the percentages admitted for fruit having lost their button are exceeded or likely to be exceeded, the term 'de-greening' or 'de-greened fruit' must be marked on the document accompanying the produce. E. Official control mark (optional) 2. For citrus fruit transported in bulk (loaded directly into a vehicle or vehicle compartment) the above particulars must appear on a document accompanying the goods or on a notice placed in a visible position inside the transport vehicle. For consignments of fruit comprising three consecutive sizes, the size must be indicated by the upper and lower limiting reference numbers on the scale. (1) This provision shall not preclude the use of preserving agent in accordance with Community provisions. ANNEX III Quality standard for apples and pears I. DEFINITION OF PRODUCE This standard applies to apples and pears, being fruit grown from varieties (cultivars) of Malus domestica Borkh. L. and Pyrus communis L. to be supplied fresh to the consumer, apples and pears for industrial processing being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements for apples and pears after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, apples and pears musts be: - intact, - sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded, - clean, practically free of any visible foreign matter, - practically free from pests, - free of abnormal external moisture, - free of any foreign smell and/or taste. In addition, the fruit must have been carefully picked. The apples and pears must be sufficiently developed so that they can: - continue the ripening process in order to reach the degree of maturity appropriate to their varietal characteristics, - withstand transport and handling, and - arrive at their destinations in satisfactory condition. B. Classification The apples and pears are classified into four classes defined below: (i) 'Extra' class: Apples and pears in this class must be of superior quality. In shape, development and colouring (1) they must be typical of the variety and the stem must be intact. They must have no defects with the exception of very slight alterations of the skin providing they do not detract from the quality and the general appearance of the fruit and/or the contents of the package. Pears must not be gritty. (ii) Class I Apples and pears in this class must be of good quality. They must have the characteristics typical of the variety (1). However, the following may be allowed: - a slight defect in shape, - a slight defect in development, - a slight defect in colouring. The stem may be slightly damaged. The flesh must be perfectly sound. Skin defects not liable to impair the general appearance and keeping qualities are, however, allowed for each fruit within the following limits: - defects of elongated shape must not exceed 2 cm in length, - in the case of other defects, the total area affected must not exceed 1 cm2, with the exception of speckles which must not extend over more than 1 / 4 cm2 in area. Pears must not be gritty. (iii) Class II This class includes apples and pears which do not qualify for inclusion in the higher classes but satisfy the minimum requirements specified above (1). Defects in shape, development and colouring are allowed provided that the fruit preserves its characteristics. The stem may be missing, provided that the skin is not damaged. The flesh must be free from major defects. Skin defects are, however, allowed for each fruit, within the following limits: - defects of elongated shape: maximum length 4 cm, - in the case of other defects, the total area affected shall be limited to 2,5 cm2 with the exception of speckles, which must not extend over more than 1 cm2 in area. (iv) Class III (2) This class includes apples and pears which do not qualify for inclusion in the higher classes but which meet the requirements laid down in respect of class II (1), with the exception, however, of skin defects which may be larger, provided that they do not exceed: - defects of elongated shape: 6 cm in length, - in the case of other defects, the total area affected shall be limited to 5 cm2 with the exception of speckles which must not extend over more than 2,5 cm2. III. PROVISIONS CONCERNING SIZING Sizing is determined by the maximum diameter of the equatorial section. The difference in diameter between fruit in the same package should be limited to 5 mm (3): 1. for 'Extra' class fruit; 2. for classes I and II fruit packed in rows and layers (4). The difference in diameter my amount to 10 mm for class fruit packed in bulk (5). No limit is laid down for class II fruit packed in bulk, nor for class III fruit however packed. In addition, a minimum size is required for all classes as follows: 1.2.3.4.5 // Apples // Extra // I // II // III // large fruit varieties (6) // 65 mm // 60 mm // 60 mm // 50 mm // other varieties // 60 mm // 55 mm // 50 mm // 50 mm // Pears // // // // // large fruit varieties (6) // 60 mm // 55 mm // 55 mm // 45 mm // other varieties // 55 mm // 50 mm // 45 mm // 45 mm Exceptionally, and for summer pears included in the exhaustive list in table 4 annexed to this standard, no minimum size will be laid down for consignments dispatched between 10 June and 31 July (inclusive) of any year. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements for the class indicated. A. Quality tolerances (i) 'Extra' class 5 % by number or weight of apples and pears not satisfying the requirements for the class, but meeting the requirements for class I or, exceptionally, coming within the tolerances for that class. (ii) Class I 10 % by number or weight of apples and pears not satisfying the requirements for the class, but meeting the requirements for class II or, exceptionally, coming within the tolerances for that class. For apples 25 % by number or weight of stemless fruit, provided there is no injury to the skin in the stem cavity. However, there small be no percentage limitation for stemless fruit of the Granny Smith variety provided there is no injury to the skin in the stem cavity. (iii) Classes II and III 10 % by number or weight of apples and pears not satisfying the requirements for the class nor the minimum requirements, with the exception of fruit affected by rot, marked bruising or any other deterioration rendering it unfit for consumption. The tolerances for classes II and III may in no case include more than 2 % by number or weight of fruit which is maggoty or shows the following defects: - serious attacks of cork (bitter pit) or water-core, - slight damage or unhealed cracks, - very slight traces of rot. B. Size tolerances (i) 'Extra' class, class I and class II (a) for fruit which is subject to the rules on uniformity, apart from the variation of 1 mm either way allowed in Section III, 10 % by number or weight of fruit corresponding to the size immediately above or below that marked on the package, with for fruit classified in the smallest grade allowed, a maximum variation of 5 mm below the minimum. (b) for fruit which is not subject to the rules on uniformity, 10 % by number or weight of fruit below the minimum size laid down, with a maximum variation of 5 mm below that minimum size. (ii) Class III The requirements are identical to those laid down in (i) (b) above. The percentage is, however, raised to 15 %. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform; each package must contain only apples and pears of the same origin, variety and quality and the same degree of ripeness. In the case of the 'Extra' class, uniformity also applies to colouring. In the case of class III, it is enough that the origin and variety are uniform. The visible part of the contents of each package must be representative of the entire contents. B. Presentation Apples and pears in the 'Extra' class must be packed in layers. C. Packaging The apples and pears must be packed in such a way as to ensure that they are suitably protected. The materials used inside the package, must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials and particularly of paper or stamps bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue. Packages must be free from all foreign matter. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside: A. Identification 1.2 // Packer and/or dispatcher // name and address or officially issued or accepted code mark B. Nature of produce - 'apples' or 'pears', if the contents of the package are not visible from the outside, - name of the variety for classes 'Extra' and I. C. Origin of produce Country of origin and, optionally, district where grown, or national, regional or local place name. D. Commercial specifications - class, - size, or for fruit packed in layers, number of units. If identification is by size this should be expressed: (a) for produce subject to the uniformity rules, as minimum diameter and possibly also maximum diameter or the words 'and over'. (b) for produce not subject to the uniformity rules, as minimum diameter and possibly also maximum diameter or the words 'and over'. E. Official control mark (optional) (1) The criteria for colouring and russeting concerning apples are given in tables 1 and 2 annexed to this standard. (1) The criteria for colouring and russeting concerning apples are given in tables 1 and 2 annexed to this standard. (2) Additional class within the meaning of Article 2 (1) of EEC Regulation No 1035/72 of the Council. The application of this quality class or of certain of its specifications is subject to a decision to be taken under Article 4 (1) of that Regulation. (3) Nevertheless, for a given fruit, the sizing determination should not take account of a deviation of more or less than 1 mm with regard to the size selected, provided that the deviation results only from the normal running of the sizing equipment and that the number of fruit concerned is not such as to detract from the good appearance of the produce. (4) However, for apples of the varieties Bramley's seedling (Bramley, Triomphe de Kiel) and Horenburger, the difference in diameter may amount to 10 mm. (5) However, for apples fo the varieties Bramley's seedlilng (Bramley, Triomphe de Kiel) and Horenburger, the difference in diameter may amount to 20 mm. (6) See table 3 annexed to this standard. TABLE 1 COLOURING CRITERIA FOR APPLES Apple varieties are classified in four groups according to colouring: Group A - red varieties 1.2 // 'Extra' class: // at least three-quarters of the surface of the fruit red coloured // Class I: // at least half of the surface of the fruit red coloured // Classes II and III: // at least a quarter of the surface of the fruit red coloured Varieties - Black Ben Davis, - Black Stayman, - Carmio, - Democrat, - Jonagored, - King David, - Red Delicious and mutations (Richared, Starking, Starkrimson, Well Spur, Oregon, Fortuna Delicious, Top Red, Red Chief and Royal Red), - Red Dougherty, - Red Rome, - Red Stayman (Staymared), - Red York, - Roja de Benejama (Verruga, Roja del Valle, Clavelina), - Royal Gala (Tenroy), - Stark Delicious, - Spartan, - Rose de Berne, - Reinette Ã ©toilÃ ©e, - Winesap (Winter Winesap). Group B - varieties of mixed red colouring (the red part brightly coloured) 1.2 // 'Extra' class: // at least half of the surface of the fruit red coloured // Classe I: // at least one-third of the surface of the fruit red coloured // Classes II and III: // at least one-tenth of the surface of the fruit red coloured Varieties - Akane (Prime Rouge, Tohoku 3), - Bellavista (Vista bella), - Belfort (Pella), - Boskoop rouge, - Cardinal, - Cherry Cox, - Cortland, - Delicious ordinaire, - Discovery, - Delicious Pilafa, - Gloster 69, - Idared, - Ingrid Marie, - Jerseymac, - Jonathan, - Katy (Katja), - Lobo, - McIntosh, - Morgenduft (Rome Beauty), - Nueva Orleans, - Stayman Winesap, - Tydeman's Early Worcester (Tydeman's Early), - Wealthy, - York, - Gravenstein rouge, - James Grieve rouge, - Odin, - Ontario, - Ortell, - Paula Red, - Rambour Franc, - Red Berlepsch, - Reineta Encarnada, - Reineta Roja del Canada, - Stalapfel, - Summerred, - Wagener, - Worcester Pearmain. Group C - striped varieties, slightly coloured 1.2 // 'Extra' class: // at least one-third of the surface of the fruit streaked with characteristic red colouring // Class I: // at least one-tenth of the surface of the fruit streaked with characteristic red colouring Varieties - Abbondanza, - Alkmene, - Arlet, - Berlepsch, - Braeburn, - Casanova de AlcobaÃ §a, - Cunha (Riscadinha), - Chata Encarnada, - Commercio, - Cox's orange pippin (Cox orange) and mutations (1), - Ellisons's orange, - Elstar, - Fuji,- Gala, - Imperatore (Emperor Alexander), - Jamba, - Jonagold (2), - Karmijn de Sonnaville, - Kidd's orange red, - Laxton's Superb, - Lord Lambourne, - Mantet rouge, - Maigold, - Melrose, - Normanda, - Nueva Europa, - Oldenburg, - Pomme raisin, - Reine des Reinettes (Goldparmaene), - Rose de Caldaro (Kalterer), - Stark's Earliest, - Winston. Group D Other varieties. (1) Except Cherry Cox. (2) However, for the variety Jonagold, at least one-tenth surface of the fruit in class II must be streaked with red colouring. TABLE 2 CRITERIA CONCERNING RUSSETING ON APPLES Apple varieties for which russeting is a characteristic of the skin of the variety and does not constitute a defect if it conforms with the typical appearance of the variety. Exhaustive list - Ashmead's Kernel, - Egremont Russet, - Dunns Seedling, - Groupe des Boskoop, - Golden Russet, - Groupe des Cox's orange, - Ingrid Marie, - Karmijn de Sonnaville, - Kent, - Kidd's Orange red, - Fortune, - Laxton's Superb, - Mingan (Peromingan, Mingana), - Reinette du Canada, - Reinette grise, - St. Edmund's Pippin, - Sturmer Pippin, - Suntan, - Sunset, - Toreno, - Yellow Newton (Albemarle Pippin). For varieties other than those listed above, russeting is allowed within the following limits: 1.2.3.4.5 // // // // // // // 'Extra' class // Class I // Classes II and III // Tolerance for Classes II and III // // // // // // // // // // // (i) Brown patches // - not outside the stem cavity // - may go slightly beyond the stem or pistil cavities // - may go beyond the stem or pistil cavities // - fruit not likely to impair seriously the appearance and condition of the package // // - not rough // - not rough // - slightly rough // 1.2.3,4.5 // // // Maximum surface area of the fruit permitted // 1.2.3.4.5 // (ii) russeting // // // // // - thin net-like russeting (not contrasting with the general colouring of the fruit) // - slight and isolated traces of russeting not altering the general appearance of the fruit and of the package // one-fifth // one-half // - fruit not likely to impair seriously the appearance and condition of the package // - heavy // - none // one-twentieth // one-third // - fruit not likely to impair seriously the appearance and condition of the package // - cumulative defects (with the exception of the brown patches allowed under the above conditions). In no case may thin russeting and heavy russeting taken together exceed a maximum of: // - // one-fifth // one-half // - fruit not likely to impair seriously the appearance and condition of the package // // // // // TABLE 3 LIST OF LARGE-FRUITED APPLES AND PEARS (1) 1. Apples - Altlaender, - Arlet, - Belle de Boskoop and mutations, - Belle fleur double, - Bismarck, - Black Ben Davis, - Black Stayman, - Blenheim, - Braeburn, - Bramley's Seedling (Bramley, Triomphe de Kiel), - Brettacher, - Charden, - Charles Ross, - Cortland, - Cox pomona, - Crimson Bramley, - Delicious Pilafa, - Democrat, - Elan, - Ellison's orange (Ellison), - Empire, - Finkenwerder, - Fortuna Delicious, - Fuji, - Garcia, - Gelber Edel, - Glorie von Holland, - Gloster 69, - Golden Delicious and mutations, - Graham (Graham Royal JubilÃ ©), - Granny Smith, - Gravensteiner, - Greensleeves, - Grossherzog Friedrich von Baden, - Groupe des Calvilles, - Honey gold, - Horneburger, - Howgate wonder, - Idared, - Imperatore, - Ingrid Marie, - Jacob Fisher, - Jacques Lebel, - Jamba, - James Grieve and mutations, - Jester, - Jonagold, - Jonagored, - Jupiter, - Karmijn de Sonnaville, - Koenigin (The Queen), - Lane's Prince Albert, - Lemoen Apfel (Lemoenappel), - Maigold, - Melrose, - Morgenduft (Rome Beauty), - Museh, - Mutsu (Crispin), - Normanda, - Notarapfel (Notaris, Notarisappel), - Nueva Orleans, - Orleans Reinette, - Ontario, - Ozargold, - Pater v. d. Elsen, - Pero del Cirio, - Pero Mingan, - Rambour d'hiver, - Red Chief, - Red Delicious and mutations, - Red Dougherty, - Red Ingrid Marie, - Reinette de OrlÃ ©ans, - Reineta roja del Canada, - Reinette blanche and Reinette grise du Canada, - Reinette de France, - Reinette de Landsberg, - Royal Red, - Saure Gamerse (Gamerse zure), - Septer, - Signe Tillisch, - Staymanred, - Stayman Winesap, - Starkrimson, - Transparente de Croncels (Concels), - Triomphe de Luxembourg, - Tydeman's Early Worcester, - Winter Banana, - Zabergau, - Zigeunerin. 2. Pears - AbbÃ © FÃ ©tel, - Alexandrine Douillard, - BeurrÃ © Alexandre Lucas (Lucas), - BeurrÃ © de Aremberg, - BeurrÃ © Clairgeau, - BeurrÃ © Diel, - BeurrÃ © Lebrun, - Catillac (Pondspaer, Ronde Gratio, Grand Monarque, Charteuse), - CurÃ © (Curato, Pastoren, Del cura de Ouro, Espadon de invierno, Bella de Berry, Lombardia de Rioja, Batall de Campana), - Devoe, - Don Guido, - DoyennÃ © d'hiver, - DoyennÃ © du comice, - Duchesse d'AngoulÃ ªme, - Empereur Alexandre (BeurrÃ © Bose, BeurrÃ © d'Apremont, Bosc), - Flor de invierno, - General Leclerc, - Grand champion, - Jeanne d'Arc, - Marguerite Marillat, - Packham's Triumph (Williams d'Automne), - Passe Crassane, - PrÃ ©sident Drouart, - Souvenir du CongrÃ ¨s (Kongress, Congress), - Triomphe de Vienne, - William's Duchess (Pitmaston). (1) Apples and pears presented in class II and in class III without any indication of variety are also to be regarded as failing under this heading. TABLE 4 VARIETIES OF SUMMER PEARS FOR WHICH NO MINIMUM SIZE IS REQUIRED IN RESPECT OF CONSIGNMENTS SENT BERTWEEN 10 JUNE AND 31 JULY OF ANY YEAR - Abugo o Siete en Boca, - AndrÃ © Desportes, - Azucar Verde (de confitar), - Bergamotten, - BeurrÃ © Giffard, - BeurrÃ © Gris, - BeurrÃ © prÃ ©coce Morettini, - Blanca de Aranuez (Agua de Aranjuez, Espadona), - Buntrocks, - Carapinheira, - Carusella, - Castell (Castell de Verano), - Claude Blanchet, - ColorÃ ©e de Juillet (Bunte Juli), - Condoula, - Coscia (Ercolini), - D. Joaquina (DoyennÃ © de Juillet), - Gentile, - Gentile Bianca di Firenze, - Gentilona, - Giardina, - Gramshirtle, - Hartleffs, - Leonardeta (Mosqueruela, Margallon, Colorada de Alcanadre, Leonarda de Magallon), - Moscatella, - Oomskinderen, - Perita de San Juan, - PÃ ©rola, - PrÃ ©coce de TrÃ ©voux, - PrÃ ©coce di Altedo, - Santa Maria (Santa Maria Morettini), - Spadoncina (Agua de Verano, Agua de Agosto), - Wilder, - Witthoeftsbirne._ BEURRE DE AREMBERG, _ BEURRE CLAIRGEAU, _ BEURRE DIEL, _ BEURRE LEBRUN, _ CATILLAC ( PONDSPAER, RONDE GRATIO, GRAND MONARQUE, CHARTEUSE ), _ CURE ( CURATO, PASTOREN, DEL CURA DE OURO, ESPADON DE INVIERNO, BELLA DE BERRY, LOMBARDIA DE RIOJA, BATALL DE CAMPANA ), _ DEVOE, _ DON GUIDO, _ DOYENNE D'HIVER, _ DOYENNE DU COMICE, _ DUCHESSE D'ANGOULEME, _ EMPEREUR ALEXANDRE ( BEURRE BOSE, BEURRE D'APREMONT, BOSC ), _ FLOR DE INVIERNO, _ GENERAL LECLERC, _ GRAND CHAMPION, _ JEANNE D'ARC, _ MARGUERITE MARILLAT, _ PACKHAM'S TRIUMPH ( WILLIAMS D'AUTOMNE ), _ PASSE CRASSANE, _ PRESIDENT DROUART, _ SOUVENIR DU CONGRES ( KONGRESS, CONGRESS ), _ TRIOMPHE DE VIENNE, _ WILLIAM'S DUCHESS ( PITMASTON ). ( 1 ) APPLES AND PEARS PRESENTED IN CLASS II AND IN CLASS III WITHOUT ANY INDICATION OF VARIETY ARE ALSO TO BE REGARDED AS FAILING UNDER THIS HEADING . TABLE 4 VARIETIES OF SUMMER PEARS FOR WHICH NO MINIMUM SIZE IS REQUIRED IN RESPECT OF CONSIGNMENTS SENT BERTWEEN 10 JUNE AND 31 JULY OF ANY YEAR _ ABUGO O SIETE EN BOCA, _ ANDRE DESPORTES, _ AZUCAR VERDE ( DE CONFITAR ), _ BERGAMOTTEN, _ BEURRE GIFFARD, _ BEURRE GRIS, _ BEURRE PRECOCE MORETTINI, _ BLANCA DE ARANUEZ ( AGUA DE ARANJUEZ, ESPADONA ), _ BUNTROCKS, _ CARAPINHEIRA, _ CARUSELLA, _ CASTELL ( CASTELL DE VERANO ), _ CLAUDE BLANCHET, _ COLOREE DE JUILLET ( BUNTE JULI ), _ CONDOULA, _ COSCIA ( ERCOLINI ), _ D . JOAQUINA ( DOYENNE DE JUILLET ), _ GENTILE, _ GENTILE BIANCA DI FIRENZE, _ GENTILONA, _ GIARDINA, _ GRAMSHIRTLE, _ HARTLEFFS, _ LEONARDETA ( MOSQUERUELA, MARGALLON, COLORADA DE ALCANADRE, LEONARDA DE MAGALLON ), _ MOSCATELLA, _ OOMSKINDEREN, _ PERITA DE SAN JUAN, _ PEROLA, _ PRECOCE DE TREVOUX, _ PRECOCE DI ALTEDO, _ SANTA MARIA ( SANTA MARIA MORETTINI ), _ SPADONCINA ( AGUA DE VERANO, AGUA DE AGOSTO ), _ WILDER, _ WITTHOFTSBIRNE .